
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Michaud (for
			 himself, Mr. Ryan of Ohio,
			 Mr. Critz,
			 Mr. Kratovil,
			 Mr. Inglis,
			 Mr. Rogers of Alabama,
			 Mr. Teague,
			 Mr. Lipinski,
			 Mr. Murphy of New York,
			 Ms. Bordallo,
			 Mr. Filner,
			 Mr. Wilson of South Carolina,
			 Mr. Bartlett,
			 Ms. Shea-Porter,
			 Mr. Taylor,
			 Ms. Pingree of Maine,
			 Ms. Sutton,
			 Mr. Nye, Mr. Kissell, and Ms.
			 Giffords) introduced the following joint resolution; which was
			 referred to the Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Armed Services and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		JOINT RESOLUTION
		Recognizing the 20th anniversary of the
		  outbreak of the Gulf War and reaffirming the commitment of the United States
		  towards Gulf War veterans.
	
	
		Whereas, on August 2, 1990, Iraq bombed and invaded the
			 Republic of Kuwait, thereby initiating the Gulf War;
		Whereas, on January 12, 1991, the United States Congress
			 authorized the United States Armed Forces to help the Republic of Kuwait defend
			 itself against the Iraqi invasion;
		Whereas United States and Coalition air forces under
			 United States Central Command Air Forces opened Operation Desert Storm with an
			 air campaign on January 17, 1991, that eventually flew over 100,000 sorties and
			 delivered over 88,000 tons of largely precision munitions against enemy
			 infrastructure;
		Whereas, on January 31, 1991, the United States Marine
			 Corps drove back Iraqi forces in the city of Khafji, in Saudi Arabia, supported
			 by Saudi and Qatari forces;
		Whereas, on February 23, 1991, the 1st Marine Division,
			 2nd Marine Division, and the 1st Light Armored Infantry crossed into Kuwait and
			 paved the way for Kuwaiti forces to recapture Kuwait City on February 26,
			 1991;
		Whereas, on February 24, 1991, operating with allied
			 French and British forces, heavy armored elements of the United States Army VII
			 Corps thrust through enemy defenses west of Kuwait City, and the United States
			 XVIII Airborne Corps, spearheaded by the 3rd Armored Cavalry Regiment and the
			 24th Infantry Division (Mechanized), executed a rapid flanking maneuver farther
			 west through weakly held Iraqi territory and encircled enemy forces
			 there;
		Whereas the hostilities ended in a cease-fire declared by
			 President George Bush on February 28, 1991, 100 hours after the ground campaign
			 began;
		Whereas during the Gulf War, approximately 694,550 members
			 of the United States Armed Forces served in-theater, along with the forces of
			 the Republic of Kuwait and 30 other member states of the United Nations, to
			 defend freedom and democracy;
		Whereas casualties of the United States during the Gulf
			 War included 383 dead (of whom 148 were battle deaths), and more than 467
			 wounded;
		Whereas approximately 2,225,000 American men and women
			 served worldwide in the Armed Forces during the entire Gulf War era of August
			 2, 1990, to February 28, 1991;
		Whereas approximately 174,000 veterans suffer from Gulf
			 War veterans’ illnesses, including Gulf War Syndrome;
		Whereas Congress applauds the Institute of Medicine’s
			 Report on Gulf War and Health, released on April 9, 2010, fully supports the
			 Department of Veterans Affairs task force to identify recommendations from that
			 report to better identify and treat Gulf War veterans’ illnesses, including
			 Gulf War Syndrome, and reaffirms the commitment of the United States to ensure
			 that all Gulf War veterans suffering from these illnesses are appropriately
			 treated and compensated;
		Whereas the Republic of Kuwait is a strong ally of the
			 United States, having contributed troops in support of United States operations
			 during the Gulf War, and providing the main platform of support for operations
			 in Operation Iraqi Freedom, while also supporting numerous United Nations
			 peacekeeping missions throughout the world;
		Whereas since the end of the Gulf War era, an average of
			 more than 2,000 members of the United States Armed Forces have served annually
			 in Kuwait to defend the Republic of Kuwait against external aggression, and to
			 promote regional peace; and
		Whereas beginning in August 2010, various ceremonies are
			 being planned in the United States to commemorate the 20th anniversary of the
			 outbreak of the Gulf War and to honor all Gulf War veterans: Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes the
			 historical importance of the 20th anniversary of the outbreak of the Gulf War,
			 which began on August 2, 1990;
			(2)honors the noble
			 service and sacrifice of the United States Armed Forces and the armed forces of
			 allied countries that served in the Persian Gulf since 1990 to the
			 present;
			(3)encourages all
			 Americans to participate in commemorative activities to pay solemn tribute to,
			 and to never forget, the veterans of the Gulf War;
			(4)calls upon the
			 President to issue a proclamation recognizing the 20th anniversary of the Gulf
			 War; and
			(5)reaffirms the
			 commitment of the United States to its alliance with the Republic of Kuwait for
			 the betterment of peace and prosperity in the Persian Gulf region.
			
